Case 2:19-cv-00115-TJC-MRM Document 33-1 Filed 12/23/19 Page 1 of 7 PagelD 121

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FT. MYERS DIVISION
JAMES SINGLETARY,
Plaintiff, CASE NO.: 2:19-cv-115-FtM-99MRM

Vv.

LIBERTY CONSHOR LLC,
a Foreign Limited Liability Company,

Defendant.
/

FLSA SETTLEMENT AGREEMENT

This FLSA SETTLEMENT AGREEMENT (“Agreement”) is made by and between
JAMES SINGLETARY (“PLAINTIFF”) and LIBERTY CONSHOR LLC (“DEFENDANT”)
(collectively referred to as the “Parties”).

WHEREAS, PLAINTIFF filed a lawsuit which is currently pending in the United States
District Court, Middle District of Florida, Case No. 2:19-cv-115-FtM-99MRM, (“Lawsuit”)
against PLAINTIFF alleging claims under the Fair Labor Standards Act (“FLSA”).

WHEREAS, DEFENDANT denies it owes PLAINTIFF overtime compensation and
denies that it violated the FLSA, or violated any other law in any way; and

WHEREAS, the parties hereto desire to settle the claims for overtime compensation in
order to avoid the expense and distractions of litigation.

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby

acknowledged, the parties agree as follows:

1 of 6
Case 2:19-cv-00115-TJC-MRM Document 33-1 Filed 12/23/19 Page 2 of 7 PagelD 122

I. PLAINTIFF Releases DEFENDANT from All FLSA Claims Asserted in this Case.

a. PLAINTIFF knowingly and voluntarily releases and forever discharges DEFENDANT
from all FLSA Claims asserted in this Lawsuit.

b. PLAINTIFF agrees to be solely and completely responsible for any taxes which he is
legally responsible on the Settlement Sum to himself. Moreover, PLAINTIFF agrees to indemnify
DEFENDANT and hold it harmless from any taxes, penalties, or interest imposed against any
Settlement Sum or as a result of any failure by PLAINTIFF to pay any taxes for which he is legally
responsible on the Settlement Sum.

2. Settlement Sum and Payments.

a. In consideration for signing this Agreement and compliance with the promises made
herein, DEFENDANT shall pay to PLAINTIFF the total sum of SIXTEEN THOUSAND FIVE
HUNDRED DOLLARS AND ZERO CENTS ($16,500.00) (“Settlement Payment”), allocated as
follows: This Settlement Sum shall be paid as follows:

i. Within fourteen (14) days of the Court’s approval of the terms of the Settlement
Agreement, the Defendant shall issue a check in the amount of FIVE THOUSAND DOLLARS
AND ZERO CENTS ($5,000.00), less statutory withholdings, to PLAINTIFF for alleged back
overtime wages, for which a W-2 shall be issued; a check in the amount of FIVE THOUSAND
HUNDRED DOLLARS AND ZERO CENTS ($5,000.00) to PLAINTIFF for alleged liquidated
damages, for which a 1099 shall be issued.

ii. Within fourteen (14) days of the Court’s approval of the terms of the Settlement
Agreement and dismissal of the case with prejudice, the Defendant shall issue a check in the
amount of SIX THOUSAND FIVE HUNDRED DOLLARS AND ZERO CENTS ($6,500.00),

which shall be made payable to Richard Celler Legal, P.A. for attorneys’ fees and costs for which

2 of 6
Case 2:19-cv-00115-TJC-MRM Document 33-1 Filed 12/23/19 Page 3 of 7 PagelD 123

a 1099 shall be issued. The law firm of Richard Celler Legal, P.A., agrees to provide a current W-
9 Form prior to the issuance of this check.

Iv. PLAINTIFF understands and agrees that DEFENDANT would not make these
payments but for PLAINTIFF entering into this Agreement.

3. DEFENDANT Denies Any Liability or Wrongdoing.

DEFENDANT denies any liability for PLAINTIFF’S FLSA Claims. By entering into this
Agreement, DEFENDANT is not admitting any liability or wrongful conduct. DEFENDANT has
agreed to enter into this Agreement to avoid the continued cost and uncertainty from litigating.

4. Release

In exchange for the consideration described in paragraph 2 above, PLAINTIFF’S releases
DEFENDANT from any and all FLSA claims or demands PLAINTIFF has asserted in this action
(Case No. 2:19-cv-115-FtM-99MRM). PLAINTIFF understands and agrees that the payments set
forth above are all that PLAINTIFF is entitled to receive from DEFENDANT as settlement of the
above claims against DEFENDANT.

5. Governing Law and Interpretation.

This Agreement shall be governed and conformed in accordance with the laws of Florida
without regard to its conflict of laws provision. In any claim, charge, complaint or action
commenced, joined, brought on behalf of, or participated in by PLAINTIFF related to unpaid
wages claimed in this Lawsuit, PLAINTIFF agrees to notify the government entity or court of the
existence of this Agreement and that any such claims he may have had against DEFENDANT have
been resolved. The prevailing party shall be entitled to recover attorneys’ fees and costs from the

non-prevailing party in any enforcement action.

3 of 6
Case 2:19-cv-00115-TJC-MRM Document 33-1 Filed 12/23/19 Page 4 of 7 PagelD 124

6. Entire Agreement.

This Agreement sets forth the entire agreement between the Parties hereto with respect to
PLAINTIFF’S claims that he asserted in this Lawsuit, and fully supersedes any prior agreements
or understandings between the Parties.

7. Authorization.

The persons signing this Agreement represent and warrant that they are duly authorized to
execute it on behalf of the parties and to bind said parties to the terms, conditions, provisions,
duties and obligations set forth herein.

8. Settlement Approval and Dismissal

The Parties will request that the Court review and approve this Agreement and that the
Court dismiss with prejudice the above-styled lawsuit, presently pending in the United States
District Court for the Middle District of Florida, upon the effective date of this Agreement. If the
Court rejects this Agreement, the parties shall diligently work together to draft an Agreement that
is approved by the Court. In the event the above-numbered and entitled lawsuit is not dismissed
with prejudice after the parties have reasonably exhausted efforts to seek Court approval, this
Agreement shall become null and void.

9. Jurisdiction and Venue

Plaintiff and Defendant hereby specifically authorize any action brought upon the
enforcement of the Agreement to be commenced or filed in the United States District Court,
Middle District of Florida, Fort Myers Division.

10. Full Reading and Understanding; Opportunity to Consult Counsel.
PLAINTIFF HAS READ THIS ENTIRE AGREEMENT CAREFULLY AND

REPRESENTS THAT SHE FULLY UNDERSTANDS THE FINAL AND BINDING EFFECT

4 of 6
Case 2:19-cv-00115-TJC-MRM Document 33-1 Filed 12/23/19 Page 5 of 7 PagelD 125

OF THIS AGREEMENT. PLAINTIFF AGREES THIS AGREEMENT IS WRITTEN IN A
MANNER CALCULATED TO BE UNDERSTOOD BY HER AND THAT IF SHE DOES NOT
UNDERSTAND ANY PART OF THIS) AGREEMENT, HE HAS HAD A_ FULL
OPPORTUNITY TO HAVE IT EXPLAINED TO HIM BY HIS ATTORNEYS. THE ONLY
PROMISES OR REPRESENTATIONS MADE TO PLAINTIFFABOUT THIS AGREEMENT,
OR TO INDUCE PLAINTIFF TO SIGN THIS AGREEMENT, ARE CONTAINED IN THIS
AGREEMENT. PLAINTIFF AGREES THAT HE WAS NOT PRESSURED OR COERCED IN
ANY WAY TO SIGN THIS AGREEMENT. PLAINTIFF IS SIGNING THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY AND AFTER DUE CONSIDERATION, ENTER INTO
THIS AGREEMENT AND RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL WAGE AND HOUR CLAIMS HE HAS ASSERTED AGAINST DEFENDANT IN THIS
ACTION (CASE NO. 2:19-cv-115-FtM-99MRM).

SPECIFICALLY, PLAINTIFF AGREES AND UNDERSTANDS THAT HE MAY NOT
COMPROMISE HIS CLAIMS UNDER THE FEDERAL FAIR LABOR STANDARDS ACT
UNLESS HE HAS BEEN PAID ALL WAGES, FOR ALL HOURS WORKED, THROUGHOUT
HIS EMPLOYMENT WITH DEFENDANT. BY HIS SIGNATURE BELOW, HE
SPECIFICALLY CONFIRMS THAT WITH THE RECEIPT OF THE SETTLEMENT SUMS
REFERENCED IN PARAGRAPH 2 ABOVE, HE HAS BEEN PAID ALL SUMS TO WHICH

HE MAY HAVE AN ENTITLEMENT.

5 of 6
Case 2:19-cv-00115-TJC-MRM Document 33-1 Filed 12/23/19 Page 6 of 7 PagelD 126

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this

Agreement and FLSA Release as of the date set forth below:

—9e- LG —___ Dec 20, 2019

 

 

 

 

JAMES SINGLETARY Date
LIBERTY CONSHOR LLC
By: Date

6 of 6
Case 2:19-cv-00115-TJC-MRM Document 33-1 Filed 12/23/19 Page 7 of 7 PagelD 127

IN WITNESS WHEREOQOI, the Parties hercto knowingly und voluntarily executed this

Agreement und FLSA Release as of the date set forth below:

 

 

 

JAMES SINGLETARY Date
\\

1. " wt sy con

Sle fra NS \ ;

— ms
: ( MN ye § iy he + (| un (|
f
C5 me hy a a: (wr a 4 ¢

 

 

ofa
